1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     MITCHELL KEITH GOODRUM,                                 Case No. 3:20-cv-00185-RFB-WGC
4                                              Plaintiff                      ORDER
5            v.
6     STATE OF NEVADA, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), has filed an application to proceed in forma pauperis and a motion for

12   appointment of counsel. (ECF No. 1, 1-1). Plaintiff has not filed a complaint or an

13   application to proceed in forma pauperis on this Court’s approved form with complete

14   financial attachments.

15          Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a

16   complaint with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff sixty (60)

17   days from the date of this order to submit a complaint to this Court.

18          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

19   application to proceed in forma pauperis on this Court’s approved form and attach both

20   an inmate account statement for the past six months and a properly executed financial

21   certificate. Plaintiff has not filed an application to proceed in forma pauperis on this

22   Court’s approved form and has not provided an inmate account statement for the past six

23   months and a properly executed financial certificate. As such, Plaintiff’s application to

24   proceed in forma pauperis (ECF No. 1) is denied without prejudice.                Plaintiff will be

25   granted an opportunity to cure the deficiencies of his application to proceed in forma

26   pauperis, or in the alternative, pay the full $400 filing fee for this action. If Plaintiff chooses

27   to file an application to proceed in forma pauperis, he must file a fully complete application

28   to proceed in forma pauperis on this Court’s approved form and attach both an inmate
1    account statement for the past six months and a properly executed financial certificate.
2    II.    CONCLUSION
3           For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
4    in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
5           IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
6    approved form application to proceed in forma pauperis by a prisoner, as well as the
7    document entitled information and instructions for filing an in forma pauperis application.
8           IT IS FURTHER ORDERED that within sixty (60) days from the date of this order,
9    Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on
10   the correct form with complete financial attachments in compliance with 28 U.S.C. §
11   1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
12   fee and the $50 administrative fee).
13          IT IS FURTHER ORDERED that Plaintiff will submit a complaint to this Court within
14   sixty (60) days from the date of this order.
15          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
16   approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same.
17          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
18   dismissal of this action may result.
19                  March 24, 2020
            DATED: ____________________
20
21                                              UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28                                                -2-
